Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
31st day of July, 2018 (the “Agreement Date”), by and between Great Lakes Dredge
& Dock Corporation (the “Corporation”), with and on behalf of its wholly-owned
subsidiary, Great Lakes Dredge & Dock Environmental & Infrastructure Solutions,
LLC (the “Company”), and Christopher P. Shea (“Executive”).

RECITALS

WHEREAS, Executive is currently employed by the Company as the President of the
Environmental & Infrastructure Division;

WHEREAS, Executive and the Company have previously agreed to and operated under
the terms of an employment agreement dated November 2, 2015 (the “Original
Agreement”); and

WHEREAS, Executive and the Company desire to amend the Original Agreement by
entering into this Amendment.

NOW, THEREFORE, in consideration of foregoing and of other good and valuable
consideration, including the compensation to be received by the Executive from
the Company from time to time, and specifically the compensation to be received
by the Executive described herein, the receipt and sufficiency of which the
parties acknowledge, Executive and the Company, intending to be legally bound,
agree as follows:

1.Incorporation of Preamble and Recitals.  The preamble and recitals to this
Amendment are incorporated herein by reference and made a part of the agreement.

 

2.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the respective meanings ascribed to such terms in the Original
Agreement.

 

3.Term of Employment.  The first sentence of Section 1.1 of the Original
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

“Executive’s employment under this Agreement shall commence on November 2, 2015
(“Start Date”) and continue until the fourth annual anniversary of such date,
unless terminated earlier pursuant to Article III herein (the “Initial
Employment Term”).”

4.No Other Amendments.  Any terms of the Original Agreement that are not
specifically amended or affected by the terms of this Amendment shall continue
in full force and effect without modification.

 

5.Miscellaneous.  This Amendment constitutes the legally binding agreement of
the Parties; may only be amended by further written agreement of equal dignity
specifically referring to this Amendment and signed by all Parties; may be
executed in one or more counterparts, each of which shall be enforceable as an
original; may be executed and delivered by email attachment of a signed copy of
the signature page with instructions to attach same to the agreed final

 

--------------------------------------------------------------------------------

 

document; and, along with the Original Agreement, constitutes the entire
agreement of the Parties with respect to its subject matter.

 

***

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this First
Amendment to Employment Agreement as of the date first set forth above.

Great Lakes Dredge & Dock Corporation

 

By:  /s/Lasse Petterson

 

Name:  Lasse Petterson

 

Title:  CEO

 

Christopher P. Shea

 

/s/Christopher P. Shea

 

Address:  

 

     

 

Phone:  

 

Fax:

 

2